The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 – 10, 12 – 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Ultrafast app-optical tuning of direct-gap semiconductor metasurfaces” by Shcherbakov et al, Nature Communications, v. 8, pp. 1 – 6, 2017 (hereinafter Scherbakov) in view of “Individually-addressable flip-chip AlInGaN micropixelated light emitting diode arrays with high continuous and nanosecond output power” by Zhang et al, Optics Express, vol. 16, No. 13, pp. 9918 – 9926, 2008 (hereinafter Zhang).
Regarding claims 1, 3, and 5, Shcherbakov describes (Fig. 1; Abstract; Sections “Results” and “Discussion”) an optical device that can be used for/in a spatial light modulator (“The suggested direct-gap semiconductor metasurfaces may find applications as spatial light modulators” at 2nd para. of Section “Discussion”), the optical device comprising: 
a layer (meta-surface) patterned with a two-dimensional array of resonant semiconductor micropillar cavities (each resonant cavity formed by the top and bottom surface of a respective GaAs nanodisk, as shown in Figs. 1 and especially 1c; “The field amplitude and direction form a vortex-type profile, which is characteristic to the MD resonance in nanodisks” at 1st para. of Section “Results”), the layer (meta-surface) scattering signal light (“SC probe” in Fig. 2a) at a resonant wavelength (around 1,018 nm, as seen in Fig. 2b; para. bridging pp. 2 – 3).
Shcherbakov uses a pump light source (for all-optical modulation; 3rd para. of Section “Results”) with a broad beam that covers a large number (or all) of micropillar cavities at the same time. While Shcherbakov considers that the described semiconductor meta-surface layer can be used in a spatial light modulator (2nd para. of Section “Discussion”), Shcherbakov does not detail a suitable pump source that could individual pump smaller areas (pixels) of the semiconductor meta-surface layer independently from one another. However, Zhang describes (Figs. 1, 2, and 6; Abstract; Sections 1 – 3) an individually-addressable micro-pixelated array of light emitting diodes (LEDs) that can be used for optical pumping of two-dimensional arrays of small/pixelated semiconductor structures (“micropixelated flip-chip AlInGaN light emitting diode arrays with varying pixel diameters, and designed for individual pixel addressing from a Si/CMOS backplane … individually addressable flip-chip micro-LED arrays are promising candidates for applications including integrated organic semiconductor laser pumping” in Section 5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the individually-addressable micro-pixelated array of LEDs, as described by Zhang, can be used for pumping of individual pixels/areas of the semiconductor meta-surface layer in Shcherbakov, in order to enable a (pixelated) spatial light modulator, as one application considered by Shcherbakov for the semiconductor meta-surface layer (2nd para. of Section “Discussion”).
In a spatial light modulator of the Shcherbakov – Zhang combination, an individual LED of a micro-pixelated array of LEDs (described by Zhang) is used to optically pump a respective pixel (smaller area) of the semiconductor meta-surface layer in Shcherbakov in order to produce all-optical modulation in the respective pixel (“a subwavelength-scale nanodisk metasurface acts as an efficient active element for all-optical modulation” at 3rd para. of Section “Results” in Shcherbakov) independently from modulations in the other pixels, as required for proper operation of a spatial light modulator. The micro-pixelated array of LEDs is an incoherent light source (individual LEDs are controlled and emit light independently from one another), in optical communication with the two-dimensional array of resonant semiconductor micropillar cavities, to tune the resonant wavelength of at least one semiconductor cavity in the two-dimensional array of semiconductor cavities via optical free carrier injection (“The resonance position is tuned within a 6-ps time window due to free carrier injection and subsequent recombination” in the caption of Fig. 1a of Shcherbakov).  
In light of the foregoing analysis, the Shcherbakov – Zhang combination teaches expressly or renders obvious all of the recited limitations.
Regarding claim 17, the teachings of Shcherbakov and Zhang combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited limitations, as detailed above for claim 1. Specifically, the Shcherbakov – Zhang combination considers a spatial light modulator (a device type suggested by Shcherbakov), comprising: 
a resonant surface (meta-surface in Fig. 1 of Shcherbakov) to reflect incident signal light at a resonant wavelength (Fig. 2b and Abstract of Shcherbakov); and 
at least one incoherent light source (an individually-addressable micro-pixelated array of LEDs, as described by Zhang), in optical communication with the resonant surface, to tune the resonant wavelength of at least one oscillator of the resonant surface via optical free carrier injection (“The resonance position is tuned within a 6-ps time window due to free carrier injection and subsequent recombination” in the caption of Fig. 1a of Shcherbakov).  
Regarding claim 4, Shcherbakov states that “the structure period is 620 nm” (1st para. of Section “Results”) which is within a range between half the resonant wavelength to the resonant wavelength (~ 1,018 nm; para. bridging pp. 2 – 3).  
Regarding claim 6, the Shcherbakov – Zhang combination considers that the incoherent light source (an array of LEDs) emits pump light at a shorter wavelength (e.g., blue light at 470 nm in Table 1 of Zhang) than the signal light (over 900 nm in Fig. 2b of Shcherbakov). Such wavelengths would be within recited ranges.  
It is also noted that (i) particular pump and signal wavelengths depend on a particular application (semiconductor materials, resonant structure, etc); that (ii) the instant application does not provide any criticality for the exact values of the recited range limits; and that (iii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233).
Regarding claims 7 and 8, Shcherbakov states that “free-carrier-induced absolute
reflectance modulation … with recovery times of about 6 ps mainly determined by surface-mediated recombination processes” (3rd para. on p. 2, emphasis added), further details relaxation dynamics of free carriers (Section “Relaxation dynamics analysis”) on a time scale of several ps, and hence considers that a free carrier lifetime of the layer can be within a broad range, the lower limit being on the order of several ps. Such range at least overlaps with the recited ranges and, hence, a prima facie case of obviousness exists (MPEP 21044.05). 
It is also noted that (i) the range limits depend on a particular application (semiconductor materials, doping concentration, desired maximum modulation speed, etc); that (ii) the instant application does not provide any criticality for the exact values of the recited range limits; that (iii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233); and that (iv) it has been held by courts that "A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for an artisan with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, the Shcherbakov – Zhang combination recognizes the free carrier lifetime as a result-effective parameter that determine/affects the modulation speed of the spatial light modulator.
 	Regarding claims 9, 12, 14, and 18, the Shcherbakov – Zhang combination renders obvious that the contemplated spatial light modulator further comprises a signal light source, in optical communication with the meta-surface layer, to illuminate the meta-surface layer with the signal light (corresponding to “SC probe” in Fig. 2a of Shcherbakov). The signal light source may be positioned for either oblique (off-normal) incidence (11.5o at 2nd para. of Section “Results” in Shcherbakov) or normal incidence of the signal light on the surface of the meta-surface layer, as suitable/workable arrangements.  
Regarding claim 10, the Shcherbakov – Zhang combination considers that the contemplated spatial light modulator does not include a waveguide between the signal light source and the layer: indeed, only free-space light propagation is used by the spatial light modulator. 
Regarding claims 13 and 15, Shcherbakov describes that only one polarization component of light (p-polarized light; 2nd para. of Section “Results”) is used. A single polarization component can be selected/filtered by either a polarization beam splitter or a polarizer. Hence, the Shcherbakov – Zhang combination renders obvious that the contemplated spatial light modulator can further comprise a polarizing beam splitter, in optical communication with the meta-surface layer, to receive the signal light reflected by the meta-surface layer. 
Since the resonant micropillar cavities only partially cover the top surface of an underlaying substrate (GaAs), as seen in Fig. 1a of Shcherbakov, the signal light is reflected by both the resonant micropillar cavities and the top surface and includes directly reflected light (reflected by the exposed portions of the top surface) and cavity reflected light (reflected by the resonant micropillar cavities), the two portions of reflect light having differing polarization states (due to different mechanisms of reflection). Since only the cavity reflected light is modulated and intended for use, the cavity reflected light can be separated from the directly reflected light by a polarization splitter in order to improve the signal-to-noise ratio.

Claims 2 and 20 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shcherbakov in view of Zhang, and further in view of Abel et al (US 2017/0307958 A1).
Regarding claims 20 – 22, the resonant meta-surface in Shcherbakov comprises a two-dimensional array of micropillars (Figs. 1a and 1b) that are identical to one another, periodically/equidistantly disposed and do not interact with one another (individual pillars are not electromagnetically/optically coupled to one another). Shcherbakov does not teach that at least some of the micropillars can be electromagnetically/optically coupled to one another and collectively form a photonic crystal structure. However, Abel discloses (Figs. 1 – 3 and 5; Abstract; para. 00156, 0017, and 0041 – 0069) an array of micropillars Pi that are electromagnetically/optically coupled to one another and collectively form a photonic crystal structure. Abel states (e.g., Abstract) that such structure can be used for all-optical modulation (the same principle/mechanism as that in Shcherbakov), including an arrangement (Fig. 3; para. 0066) with free-space light propagation (which is the same general type as that in Shcherbakov). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that some or all of the array of micropillars can be arranged, in accordance with the teachings of Abel, to be electromagnetically/optically coupled to one another and collectively form a photonic crystal structure so as to enable a resonant cavity with a spatially distributed mode that spans across several micropillars (of different sizes and/or a variable pitch) defining a defect and a resonant cavity (Figs. 2A, 2B, and 7; para. 0049, 0050, and 0055).
In the spatial modulator of the Shcherbakov – Zhang – Abel combination, the resonant surface comprises a two-dimensional array of micropillars (Figs. 1a and 1b of Shcherbakov) collectively defining a two-dimensional array of defects and corresponding resonant cavities and is a photonic crystal slab guided mode resonator (according to Abel).  
Further for claims 21 and 22, the resonant surface of the Shcherbakov – Zhang – Abel combination includes a wavelength-scale patterned semiconductor slab (in accordance with Figs. 2, 3, and 5 of Abel) and supports a spatially distributed resonant mode (illustrated in Fig. 7; para. 0006, 0017, and 0032).  
Regarding claim 2, while uncoupled pillars in Shcherbakov each have a relatively low finesse/quality factor Q (para. bridging pp. 2 – 3), the electromagnetically coupled pillars of the photonic crystal slab guided mode resonator of the Shcherbakov – Zhang – Abel combination define a two-dimensional array of defect cavities that each can have a Q value of at least 1000 (e.g., Q = 95,000 at para. 0055 of Abel).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shcherbakov in view of Zhang, and further in view of “Individually addressable AlInGaN micro-LED arrays with CMOS control and subnanosecond output pulses” by McKendry et al, IEEE Photonic Technology Letters, vol. 21, No. 12, pp. 811 – 813, 2009 (hereinafter McKendry).
Regarding claim 11, the Shcherbakov – Zhang combination renders obvious that the contemplated spatial light modulator further comprises a control layer (comprising a driver for individually driving pixelated LEDs; “a custom laser diode driver providing high current pulses at low repetition rates was used” at para. following Fig. 4 of Zhang), operably coupled to the at least one incoherent light source (micro-pixelated array of LEDs). While Zhang shows (Table 1) that the micro-pixelated array of LEDs produced optical pulses with the narrowest width of 18 ns, it is limited by the driver (para. following Table 1) and Zhang does not illustrate the maximum modulation bandwidth/speed that could be achieved with a faster driver. However, McKendry describes a micro-pixelated array of LEDs (Fig. 1) and states that they can be modulated to produce sub-nanosecond optical pulses (e.g. 300 ps; Abstract) which correspond to a modulation rate/speed of at least 1 GHz. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the micro-pixelated array of LEDs (incoherent light source) of the Shcherbakov – Zhang combination can be modified/optimized to achieve a modulation rate/speed of at least 1 GHz, as exemplified by McKendry. 
 
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shcherbakov in view of Zhang, and further in view of Eilers et al (US 2016/0377423 A1).
Regarding claims 16 and 19, the Shcherbakov – Zhang combination does not consider that the contemplated spatial light modulator can further comprise a sensing device to detect the reflected signal light. However, Eilers discloses an apparatus (Fig. 1B; para. 0074 – 0078) comprising a reflective-type spatial light modulator 18’ and a sensing device 30 to detect reflected signal light in order to control/adjust a configuration of the light source (para. 0075). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the spatial light modulator of the Shcherbakov – Zhang combination can further comprise, in accordance with the teachings of Eilers, a sensing device to detect reflected signal light. The motivation for a sensing device is that it can be used in a feedback loop to control/adjust a configuration of the light source for a particular application (para. 0075 of Eilers).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Ultrafast all-optical modulation in GaAs photonic crystal cavities” by Husko et al, APPLIED PHYSICS LETTERS 94, 021111, 2009.
“Ultralow-energy and high-contrast all-optical switch involving Fano resonance based on coupled photonic crystal nanocavities” by Nozaki et al, OPTICS EXPRESS, Vol. 21, No. 10, pp. 11877 – 11888, 2013. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on Mon - Thur  9 am - 6 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896